Radio spectrum policy (debate)
The next item is the report by Gunnar Hökmark, on behalf of the Committee on Industry, Research and Energy, on radio spectrum policy - C7-0270/2010 -.
rapporteur. - Mr President, this report is about making Europe number one, so it is quite appropriate that we are having this discussion here tonight. In 1950, when Schuman proposed the founding of this Union, it was about coal and steel; today, it is about information technology and knowledge that will be crucial for the future of Europe.
I am happy to say that the report we are presenting here today has emerged from extremely good cooperation with the shadow rapporteurs, Ms Trautmann, Mr Rohde, Mr Chichester and Mr Lamberts, who have supported the proposal. I am very grateful for this because we are discussing today a proposal that can enable Europe to recover the lead in mobile telephony, mobile Internet and modern information technology.
For me, the discussion about the various proposals in this report is about the choice of whether Europe is to be number one or number three. For me, the choice is simple. Sometimes, when we talk about the world's biggest economies, we talk about the US and China, all of us forgetting that the European Union is the biggest economy, although we do not have the biggest markets. It is up to us today to discuss whether we are going to take the steps that can make a change.
If we are to do so, then, in order to secure the lead in area after area with regard to telecoms and the development of broadband, I want Europe to have the best broadband capacity and the highest speeds, because then we will be home to the development of all the new services that will be crucial to the modern economy and to our competitiveness. I want Europe to be home to the next generation of Googles, Yahoos, Apples and all other companies that are manifestations of both competitiveness and innovation. We can be that, but it is also possible that other economies like America, China, or India will take the lead, so we have a choice to make.
In this report, I have proposed that we stick to the date of 2013 with regard to the 800 MHz band. In addition, I have proposed that we be more ambitious and say that the European Union should free up 1 200 MHz in the 1.5 GHz band and the 2.3 GHz band, and that we should also start the discussion about the 700 MHz band - because if we do not start it now, we will not have the opportunity to take decisions in the future - and we should use the 5 GHz band for common licence-free use for all short-distance mobile Internet communications.
Here we have the proposal. I would like the strongest possible support from Parliament because then, we can discuss this with the Member States and raise with them the issue of whether they all want to be number one or whether they are happy to be number three. I think that choice is simple and I am looking forward to this debate and to the vote on Wednesday.
Vice-President of the Commission. - Mr President, this is a clear wake-up call and I think that this is really the language that Europe needs. I must say a word of thanks from my side, in particular, to the rapporteur, Mr Hökmark, for the hard work that he has done on the first radio spectrum policy programme.
This is about information and technology and it is about making up your mind what position Europe should take: the far East, the far West, in between, there are a couple of important players in this game, but Europe can indeed be the number one.
The programme is essential for a digital Europe and for the European economy and for our society as a whole. It is quite clear from this report that Parliament shares the Commission's view on the importance of a coordinated and effective spectrum policy to meet broadband targets.
And indeed it is vital to maintain and improve Europe's economic and competitive position and to maximise its social and cultural impact by enabling innovative services for the benefit of citizens. And I would like to add the term 'cultural' impact, as this is quite important. If we are talking about the Internet, it is one of the main instruments to give more opportunities to the members of Europe's community to have the inside knowledge and inside view of cultural impact.
What was rightly mentioned is that this is a moment of choice. It is not any more a question of nice words, but now is the moment of truth and now we have to take our responsibilities. You cannot get a number one position, which is indeed the leader's role, if you are not taking the choices that need to be taken.
Talking about the cultural aspects, it is that cultural element that I want to emphasise first because I know that this has been a significant preoccupation of Members of your Parliament.
By the way, I see a lot of synergies between the use of spectrum for the distribution of content and culture, especially talking about audiovisual media content and for wireless broadband. Digital television and wireless broadband can develop successfully in parallel and we should not forget that broadband Internet access also offers high cultural and social value. In addition, wireless is essential in areas currently deprived of such access.
The proposal not only protects the existence, but also ensures the future development, of those valuable cultural and economic services which, by the way, produce rich media content and feed future data highways with attractive cultural offerings. Of course, remaining obstacles such as interference on air or on cable TV will have to be solved; there is no doubt about that.
We are all aware that broadcasting knows no borders. European Union policies will need appropriate support in international negotiations and Member States may also need assistance to negotiate with neighbouring non-EU countries. Just through preparing the whole debate, I am, of course, already in contact with certain ministers in certain Member States that are even more confronted with the neighbouring country aspects.
Turning to the content of the report, the Commission can support, sometimes subject to small modifications, almost all of Parliament's approach. The Commission particularly welcomes and agrees with the position taken in the report on a couple of issues. Firstly, the importance of spectrum for the Digital Agenda to provide all citizens with high broadband access. No doubt about that, we are completely on your side.
Number two: keeping under review the possibilities for additional spectrum to meet the growing consumer demand for wireless broadband. Completely on your side and, even if your speed is perhaps a little bit higher, be assured that we are aware that that is the next step.
Thirdly, confirming 2013 as the date to free the 800 MHz digital dividend band, while recognising the need for derogations until 2015. So 2013 is the goal, but with a possibility of derogations until 2015, in exceptional technical circumstances as well as further derogations due to coordination issues with third countries, which I was touching upon earlier.
Fourthly, the coverage of other important Union policies beyond electronic communications: here, I am talking about the environment, transport or research and the need to make a substantial amount of spectrum available.
Fifthly, the importance of an efficient inventory of spectrum use, which is an essential part of building an effective and forward-looking policy programme.
Sixthly, the need to coordinate the promotion of EU policies at an international level and to support the Member States in their negotiations with non-EU countries.
There are a number of other important issues where the report is supportive or reinforces the Commission proposal, and that is encouraging. On certain amendments, however, the Commission has to be a bit more nuanced. On restructuring, the presentation of principles and objectives should not reduce the visibility of the principle of efficient use of spectrum, which should apply to all sectors to the greatest extent possible. Another nuanced issue: while I understand the addition of the need to ensure sufficient spectrum for audiovisual services, that should not single out specific modes of delivery.
Another nuance between the Commission and the rapporteur's report concerns competition. Reserving spectrum for new entrants may be an appropriate tool in certain cases, but with a view to avoiding unnecessary procedures; we would then be close to each other. Another issue again involving just a nuance: while the compensation of migration costs by Member States is a very important issue - no doubt about that - it must be in conformity with State aid rules. I think there is no difference between our points of view; it is something that has to be mentioned.
The Commission has slight difficulties in accepting just two proposals. Number one: for spectrum already technically harmonised, an obligation to authorise its use by 2012 should not be replaced by the softer obligation to make such spectrum available. Existing positions already require this, and we need to move to effective licensing of the spectrum: going forward and not going backward.
A second issue that is different and that we have difficulty in accepting concerns spectrum for broadband satellite access; the Commission wants to be able to actually ensure its availability. On both of those issues - to authorise and to ensure availability on both of those issues - there must be a solution to be found and I am certain that it could be found.
Just a couple of remarks to conclude. Both Parliament and Commission recognise that an early adoption of the proposal is desirable, considering the importance of the work ahead to implement this programme. A clear statement is needed, the sooner the better. The Commission will do its best to support the process and I am absolutely confident that Parliament will engage in an early dialogue with the Council to reach a rapid and a successful conclusion.
Time is running out. Time is not our friend in this and, at the end of the day, if we want to have a solution and if we are backing the number one position called for by Mr Hökmark, then we need to go as quickly as possible in that direction.
Madam President, Commissioner, ladies and gentlemen, political initiatives for developing fast Internet connections across the board are, in principle, to be welcomed. However, the spectrum is a scarce resource and, above all, it is a public good. It was therefore a particular concern of the Committee on Culture and Education that it be made clear that the spectrum is, and remains, essential for the fulfilment of a wide range of societal, cultural and social functions. For this reason, it was particularly important to us that the requirements of the telecoms package for safeguarding media pluralism and cultural diversity were not thrown out by the back door.
Both public and private broadcasting are essential guarantors of media pluralism and diversity of opinion in Europe. We must ensure that they can continue to fulfil their vital functions unimpeded in future, too. The Committee on Culture and Education had therefore proposed that the 790 band not be opened in the first instance, but unfortunately, the Committee on Industry, Research and Energy did not follow our suggestion. Although it is mentioned in several places that the interests of broadcasting are to be taken into consideration, the Committee on Culture and Education would have liked there to have been much clearer wording in this regard.
It was particularly important to us that, before spectrum allocation, clear regulations be laid down to prevent theatres and anyone using wireless microphones, for example, from being saddled with the cost of paying for a frequency change or for new technology.
We are all called on to continue to ensure a fair balance of interests for all parties concerned. I hope that we will succeed in doing so in future, too.
Mr President, Commissioner, I should like to start by congratulating the rapporteur, our colleague, Mr Hökmark, because his work is excellent and, in addition to being excellent, it has great vision for the future, which I think makes it particularly valuable. However, please also allow me to thank, as he did, all the shadow rapporteurs. The result of all this work was the unanimous backing that this report received in the Committee on Industry, Research and Energy.
Of course, the report before us is guided by an objective, which is none other than a way of making the European economy more competitive in a global world. That is the key objective of this report and I therefore believe that it is extraordinarily appropriate.
I am not going to go into the details, but I would like to focus on two or three aspects that I consider key. First of all, we are in a situation - and this report points this out - in which wireless broadband through the 800 MHz allocation for mobile communications across Europe will be a reality. However the report goes much further: it is thinking more about the future.
We are talking about the 700 MHz frequency band, which also has an extraordinary capacity for mobile telephony and its development. I believe that is why we also have to view and evaluate the proposals made in the report very positively. It is not a trivial issue: the spectrum relating to economic activities currently represents 3% of European gross domestic product (GDP) and that is just the start.
I should like to mention the importance of video's exponential growth as an element of communication between different people, and between different institutions and companies. Right now, video represents 40% of world traffic and that is only the start: by 2014, it will represent 91% of end-user traffic.
As such, the report positions itself realistically in a vision of an extraordinary future, so I believe that we should give it our full support the day after tomorrow.
Madam President, Commissioner, ladies and gentlemen, we are going to give our verdict at first reading on the draft radio spectrum policy programme, and I should like to thank the Commission for having supported and transformed this proposal, which was first tabled during our debates on the telecoms package.
I should also like to commend our rapporteur, Mr Hökmark, as well as my fellow shadow rapporteurs, for our good cooperation on a report which reveals some major political issues hidden behind its highly technical aspects. We have had numerous debates, which have really made me see that Parliament and the Commission do, quite naturally, share the same opinion and ambition.
The opinion is that spectrum is a scarce resource that does not recognise borders. Everyone seems to agree on this point. However, it is on the solutions to be found to improve its management and on the general ambition that some differences can be observed, in particular with the Member States, which I do not deny have historically had a certain sovereign responsibility.
Although not all the compromises tabled and adopted in the Committee on Industry, Research and Energy are as balanced as I personally would have liked, I support very sincerely the general move to develop a spectrum management approach that is more integrated, realistic and responsive to the social, cultural and economic needs of our fellow citizens. This is a common thread in all the positions adopted by our Parliament, Commissioner, be it on the own-initiative report by my colleague, Mrs Toia, or on the proposals that I myself defended as one of the rapporteurs for the telecoms package.
With regard to the radio spectrum policy programme, my group and I placed particular emphasis on several points in our amendments. They include, therefore, introducing transparency so as to learn how spectrum is currently allocated and managed - that is, the inventory principle - and also finding innovative and original solutions to the electronic communications sector's growing demand for use of frequencies. They need to be qualitative, not just quantitative, solutions. By emphasising spectral efficiency, we will remedy this situation without limiting the diversity of services available on the spectrum.
In doing so, we are also using spectrum as a vehicle for bridging the digital divide and developing new services that are within the reach not only of large telecommunications companies but also of SMEs and start-ups, which will need them. I believe that this economic dimension is essential.
To conclude, I should like to say a few words about the next stage. As you said yourself, it was clear from the start that a first-reading agreement was out of the question, but it is imperative that we reach an agreement by the end of the year. This is essential for our public services, for meeting consumers' expectations, and for developing the Internet regardless of the infrastructure in place. It is also essential for planning the economic recovery of our European Union thanks to this resource.
on behalf of the ALDE Group. - Madam President, better and less expensive data transmission through high-speed broadband for all in 2020: that is an ambitious policy target, I must say, and I fully support it. But let us face it: it will not come easily. Nevertheless, I believe that with the Parliament's first-reading position, we will be able to take a big first step towards this goal.
And let us be clear: broadband for all is not only about making sure that everyone has a Facebook profile. It is about ensuring Europe's place in the world as a leading knowledge-based economy. If we manage to connect 500 million people, our citizens and businesses will be able to reap all of the benefits and opportunities of the digital economy. Two things, especially, need to change if Europe is to get there.
Firstly, we need a well-functioning pro-competition telecommunications market at European level. That is why we have introduced rules on competition-proofing. Member States should not be allowed to allocate newly freed-up spectrum to a specific market player if that would diminish or distort competition in the market.
Secondly, we need a more efficient allocation of spectrum: an allocation that also more actively reflects today's diverse demands and needs for spectrum. That is why we are gearing this policy programme not only to free up the 800 MHz band, but also to free up additional bands amounting to at least 1 200 MHz by 2015.
Let me finish by thanking the Commission, the Commissioner, the rapporteur and my fellow shadows for their extraordinarily good cooperation; without it, this level of ambition would not have been possible.
on behalf of the ECR Group. - Madam President, first of all, may I congratulate the rapporteur, Mr Hökmark, on skilfully piloting this report through the committee and achieving a very broad measure of consensus. I join with the other shadow rapporteurs in thanking him for his work.
I very much support his desire to legislate so as to see Europe meet the technological challenges in this sector and maintain a leading position in the world. This is cutting-edge technology, and it is very important. The key point is getting the right balance between the different interests involved - the incumbent broadcasters, the mobile operators, broadband provision and the official users, including the military and civil emergency services.
I just want to sound the slight warning note that we must respect subsidiarity and national competences in this area and in this process. Legislating in this field of policy is particularly difficult because the technologies involved change and advance so rapidly and so much, which means that we are always playing catch-up rather than legislating ahead of the game. Nevertheless, I think we must act to clear the way for the new technology, for its exploitation and utilisation of spectrum, and I hope that this proposal and this report will do just that.
Madam President, I should like to continue by responding to a number of things that have been said, and I will start with what Mrs Trautmann said. We were told - and it is true - that radio spectrum is a scarce resource.
I should like, first of all, to stress that it is a shared asset. It is an asset of which no one can claim exclusive ownership. As far as we are concerned, then, no stakeholder, whoever he or she may be, can claim to have a kind of pre-emptive right, a kind of vested right, over spectrum, and I believe that this is something that is established in this report.
Being both a shared and a rare asset, we need to have a good understanding, firstly, of how spectrum is used today, hence, this idea of a wide-ranging, comprehensive study on how spectrum is currently being used by all stakeholders, including those whom Mr Chichester just singled out, namely, civil protection services, for example, and even military services. It really is important to understand how this scarce resource is actually being used today, because we do not feel it is being used optimally - far from it. Secondly, we need to have a transparent process for allocating this scarce resource, but it must also be dynamic enough to prevent any idea of vested rights emerging again.
I should also like us to pay attention to the principles of allocating and auctioning spectrum, because it is not necessarily used in every case for commercial purposes and, hence, to generate profit. I am, of course, thinking of the cultural dimension, which has been pointed out, but also of spectrum use for public service purposes - we should actually have a discussion about civil protection services - and indeed for military purposes.
If we take a purely market-based approach, then we are clearly in danger of giving priority - or excessive rights in any case - to market players which we know are able to distort the market on account of their size; in other words, we know that small operators cannot always compete with them.
Lastly, I should like to draw attention to the fact that the exponential use of the radio spectrum has public health implications, too. I know that this is not the subject of the report, but I believe that we will have to monitor this issue very closely because our fellow citizens are affected.
(DE) Madam President, Mrs Kroes, the spectrum is a valuable and limited resource that must be managed with care and foresight, taking into account society as a whole. The radio spectrum policy programme is therefore of particular importance. The spectrum must be utilised efficiently, taking into account economic, social and cultural aspects. To this end, we must fully utilise the technical means available to us in all bands to achieve the greatest possible efficiency.
The telecoms package adopted last year must form the basis of our radio spectrum policy because it also stipulates that the spectrum management of the EU and its Member States must take equal account of cultural, social and economic interests. This must be taken into consideration, in particular, in connection with the harmonisation of spectrum use in the EU.
In this regard, I would like to point out that implementation of the first digital dividend in the Member States has so far been progressing at very different rates. Further opening of the UHF band, particularly below 800 MHz, should therefore only be considered after taking into account our experience with white spaces in this band.
There are many technical and financial questions that are yet to be definitively resolved. In particular, the problem of interference and the question of cost offsetting for cultural facilities and local authorities in connection with technical retrofitting, with regard to radio microphones for example, have not yet been satisfactorily resolved.
When allocating frequency bands, the various different interests must be weighed against each other in a responsible manner. On the one hand, provision of mobile broadband networks across the board is a basic requirement that is in the interests of European citizens, but, on the other hand, development in the area of public and private broadcasting must be taken into consideration as an important instrument for cultural diversity and the provision of information. We must set the correct course for technical development and for Europe's position in the area of digital information technology and cultural diversity.
(ES) Madam President, Commissioner, we should certainly congratulate ourselves today on holding this debate.
Too often, we have heard that spectrum planning and management is a technical issue that is the exclusive competence of the Member States. Today, thanks to Parliament's determination during the negotiation of the telecommunications package, conducted so magnificently by our fellow Member, Mrs Trautmann, this discussion on spectrum is taking place where it should be: in the political sphere of the European Union.
The fact that it is a scarce public resource and its cross-border scale make our intervention as EU legislators worthwhile, but we should not couch this process as a confrontation between the various uses that we could assign frequency bands.
Incessant technological progress means that we are increasingly able to transmit more data using less of the spectrum and with less interference. Our goal must be to establish the bases of dynamic planning that uses technological progress to enable the various groups of users to be made more compatible, thereby obtaining greater economic and social output from this valuable resource.
We do not want there to be winners or losers from this process, but rather operators committed to a process of continuously improving spectrum use and allocation, and for it to be oriented, above all, toward the public's social and economic development.
(FR) Madam President, Mrs Kroes, Mr Hökmark, ladies and gentlemen, I should like to begin by congratulating my friend, Mr Hökmark, on his excellent report and on the spirit of openness that he has shown throughout these debates.
This draft report broadly supports the European Commission's proposal, in particular, on the need to make available, by 1 January 2013, the 800 MHz band freed up by the changeover to digital television and the complete cessation of analogue television broadcasting.
As a result of the digitisation of terrestrial television broadcasting, a large number of frequencies, referred to as digital dividends, are being made available. The qualities that these frequencies possess in terms of coverage and penetration of buildings are universally recognised: they are called golden frequencies.
It is in this context that the European Commission is proposing a first programme to develop an approach, for the years 2011-2015, to the strategic radio spectrum issues facing the European Union.
Nevertheless, I would like to highlight two aspects that I feel are important, Mrs Kroes, Mr Hökmark. Firstly, I believe that we should create the inventory proposed in Article 8; it is preferable to rely on a precise, expertly prepared inventory so as to identify new bands before explicitly mentioning harmonised frequency bands. If the aim of finding more frequencies for wireless broadband communications is to be pursued and encouraged, it would seem appropriate to proceed on the basis of this inventory - without anticipating the result - by selecting, without any prior technical expertise, one or more specific frequency bands.
The final point that I should like to discuss concerns the use of frequency bands that are currently used for military purposes. The Commission certainly has no authority to explore the scope for sharing spectrum with military uses. I am therefore opposed to the amendment to Article 7(3), which deals with the radio frequency needs of specific EU policies and which proposes using civil frequencies for military purposes.
(RO) Madam President, the decision being debated today marks the launch of the first European radio spectrum policy programme. Its aim is strategic planning and harmonisation of the use of radio spectrum to ensure the functioning of the internal market. In practical terms, the programme will facilitate spectrum availability, maximise the flexibility and increase the efficiency of its use based on general authorisations, avoid distortion of competition and avoid harmful interference and disturbance, as well as harmonise technical conditions and protect health.
In keeping with the decision, the Commission, together with Member States, will produce an inventory of existing spectrum use and of possible future spectrum requirements in the Union, in particular, in the range from 300 MHz to 3 GHz.
We used the amendments tabled to request a bridging of the digital divide so that all EU citizens have access to the broadband communications infrastructure at no less than 30 Mbps by 2020, and that opportunities are secured for both the commercial sector and public services by means of increased broadband capacities. We have also asked to ensure that new consumer devices and technologies are accessible so as to secure consumer endorsement for the transition to digital technology and efficient use of the digital dividend. I welcome the importance attached to ensuring that the required radio spectrum is available for monitoring the atmosphere and the Earth's surface. This enables space applications to be developed and utilised and transport systems to be improved, especially for the Galileo and GMS systems, as well as for smart safety and management systems for the transport sector.
(IT) Madam President, ladies and gentlemen, I believe that one point that we all agree on and have established is that this programme for frequency harmonisation and coordinated spectrum use can serve a dual purpose.
I believe that this is a key point to be remembered at all times; in other words, through the programme, we can develop the great potential for economic exploitation of this field by the telecommunications sector, the audiovisual sector and new services, while, at the same time, giving a boost to economic development and to other sectors linked to the telecommunications sector. We can also develop the potential for cultural and social development that this dual purpose permits and requires.
Commissioner, in my opinion this programme should also be seen as an opportunity, so that we respect and uphold certain fundamental principles through the choices we make.
Firstly, the principle of media pluralism. The review of the system for managing radio frequencies at European level is very important, and I believe that we must clearly prevent the accumulation of frequency rights and the creation of monopolies and oligopolies, which unfortunately exist in some European countries and which are becoming stronger and gaining a foothold in the broadcasting sector.
Secondly, the principle of balance between the liberalisation and opening up of the market to new operators, and fairness, so that the commitments entered into with those operators who have provided substantial investment can also be promoted, supported and maintained on the market.
Lastly, transparency and the guarantee of well-managed and well-administered frequency allocations. We are talking about auctions not only to focus on an aspect of the market that should be reconciled with all the possible social uses for spectrum, but also to say that discretion should not be used and unfair advantages should not be given with regard to radio frequencies. This point also deserves close attention.
To conclude, unfortunately I do not have the time to expand on the social aspects, but they have been discussed at great length by all the members of my group.
(NL) Madam President, Mrs Kroes, today we are celebrating Europe Day. Europe is eagerly looking for particular things which matter to our citizens and which also bring with them prosperity and well-being to the European community. This topic, this report by Mr Hökmark, fits that brief perfectly. It is specific and it puts us more in the picture about the social and the economic dimensions. Public airways, which are in short supply, will be freed up and that is badly needed if we are to meet the demand for ever more and ever faster wireless Internet connections.
Good coordination at European level is an obvious requirement in this respect. In 2013, 800 MHz will be freed up, in 2015, 1 200 MHz, and that is badly needed if Europe wants to remain amongst the global frontrunners. These services have a huge financial value: EUR 200 million annually, which is to say, that around 3 to 4% of economic growth depends on there being enough spectrum. And that percentage is only going to keep growing.
Just look, for example, at the GSM standard which we jointly brought about in the 1990s; that, too, was the right move at the right time. Let me tell you, those advantages of scale are clocking up. Every year, they can make a difference of EUR 80 billion. The Netherlands, my native country, which I and the other Dutch MEPs have a mandate to represent here, is ready for it; we have already freed up space for the fourth generation mobile Internet.
In a nutshell, both the problems faced by auxiliary services, TV stations, public service broadcasters and the continuing problems concerning interferences that could arise, that is, problems with local microphones, will be a thing of the past. I therefore sincerely hope that, on the basis of this excellent and promising report, we will be able to reach agreement with the Commission as early as the first reading. Good luck with it!
(DE) Madam President, firstly, I would like to apologise for the fact that Members are currently leaving the Chamber. However, a vote is taking place in the Committee on Industry, Research and Energy at the same time as this debate and we have not yet invented a way of dividing people in two.
Mr Hökmark has found a good compromise here. However, with regard to this matter, we must always take into account the performance level that we want to see in the future, on the one hand, for the first generation network and, on the other, for the cable operators and everyone else with an interest in the spectrum, particularly the blue light organisations.
This performance level must be defined. The most important aspect with regard to this data is the quantity of data. The next most important aspect is the time it takes for it to be transmitted, the strength with which it is transmitted in order also to enable coexistence here, and, finally, the priorities that are established by means of the software. For the future, we need a detailed report in this regard in order to significantly increase the speed of the GSM first generation network. Cable network operators already achieve very high speeds of up to 100 megabits/s, which is very respectable and can be increased further in future.
However, we have major problems when it comes to the price level, particularly with regard to data roaming. In some Member States, it is currently possible to buy one gigabyte for less than EUR 1. I have just looked at my mobile phone to see how much it costs me. At home, one gigabyte costs me EUR 1. When I am here, one gigabyte costs me EUR 9 900, and when I travel to another Member State, it can cost EUR 14 900. We urgently need to take action in this regard. I would ask you, Commissioner, to ensure that this decision takes account not only of performance range and performance level, but that, above all, we also establish a common European market with regard to price level that enables people to use data services even when they are not in their own Member State. We have urgent priorities to address in this regard.
(DE) Madam President, Europe will only be able to defend its leading role as the largest economic area in the world if it takes the lead in the development and use of new technologies.
Broadband technology is undoubtedly an important part of this. Our new radio spectrum policy must ensure large transmission capacities and high transmission speeds. Overarching frequency planning and management at European level is, without doubt, less appropriate for achieving this goal, as the Commission itself also stresses that this can be carried out well and efficiently in the individual Member States. A coordinating role would certainly be desirable, however.
Despite the high costs, the provision of optical fibre networks should, in my opinion, be encouraged. The European Union is currently lagging behind its competitors, the United States and China. That is probably a consequence of irresolute policy and too much bureaucracy.
I therefore agree with the rapporteur, Mr Hökmark, that we absolutely must stick to the timetable that has been set for freeing up the spectrum.
Vice-President of the Commission. - Madam President, I would like to thank all those who were involved in this fascinating debate, for, although the issue may seem to be a very technical one, at the end of the day, it is a mainstream issue because radio spectrum is like water or fresh air. It is, as Catherine Trautmann has said, a scarce good, it is a public good, and it is also an essential good. The rapporteur and his shadows have succeeded in making the issue quite clear, and simply putting before us what has to be done to achieve a positive outcome.
Of course, this is a democracy: we are debating the issue and it is an attractive debate. Not so long ago, however, we discussed the Digital Agenda; we all agree on the Digital Agenda; and this issue is a major one for the Digital Agenda. For if we do not assume our responsibility and take a clear line, then we can forget what was said earlier by Ms Toia: we need to be aware that in 2020 - and we set this out in the Digital Agenda - every European should be able to pursue his or her interests via what are ultimately spectrum opportunities.
We have also talked about creating digital opportunities for every European by 2013. If that is what we have in mind, then we need to be consistent and we need to be in a position to assume the consequences of being consistent.
I would like to thank all those Members who have spoken in clear language, stating priorities while, at the end of the day, agreeing on exactly what we have to do in a strategic approach to regulation with regard to the management of radio spectrum. There are still hurdles to be overcome, no doubt about that. Given what is at stake, however, I am confident those hurdles will be taken successfully.
We fully respect the use of spectrum for broadcasting and cultural activities: let there be no misunderstanding on that. We will tackle that point if there is still any hesitation to be overcome. With regard to additional spectrum for broadband and the second digital dividend, I think everybody is aware that sooner or later - and most of the Members of Parliament will probably think sooner - we will have to tackle that point, too. This is a win-win situation, and in freeing the 800 MHz band, we took the option which affected the least amount of spectrum, so we can see that as step one on our journey.
To look backwards for a moment: who could have imagined 15 years ago what is at stake today? Had we waited 15 years ago, and hesitated in taking decisions as politicians, we would have failed. In that event, what we would be discussing now is not whether we want the number one position or the number three position, but whether we want to avoid the last position.
Spectrum is a national competence: I am aware of that. The Commission agrees, and the inventory is a matter for the Member States. However, we all agree that spectrum is a very valuable resource and we need to recognise that talking about a digital single market also gives us the opportunity and the responsibility to think along cross-border lines - and, if there is one area in which we ought to think cross-border, it is spectrum policy.
With regard to deadlines and what has been and is at stake, it is clear, to me at least, that 2013 is not too early. We should also be aware that derogations are proposed for two types of situation: in the case of difficulties with neighbouring countries and in the case of circumstances that no one could have foreseen. I believe, however, that we have to take the line that time is not on our side and that derogations should not be misused.
All in all, I am looking forward to discussions with the Council members, I am looking forward to the result of your voting and I am looking with confidence to the future, in the hope that one of the pillars we have talked about will be finalised before the end of the year.
I should like to conclude by thanking, once again, not only the rapporteur and the shadow rapporteurs, but also the members of the various committees involved, for their constructive and very positive efforts.
rapporteur. - Madam President, I think we need to be aware that we are talking about a part of society which is developing extremely rapidly. The pace of change has been, and will continue to be, extremely rapid. We are really talking about how we want things to be in the year 2020.
That is why it is important to make the point that, in discussing the 700 MHz band, we are not saying anything more than that we shall have the opportunity to take decisions later on the best way of using it. As has been said, spectrum is a scarce resource, but it is also a public good, and we have the responsibility to use it as well and as efficiently as possible - a point that Ms Trautmann also made.
I would also like to emphasise that there is no conflict between cultural and commercial use. I want us to have ambitions of a kind that will enable us to bring culture into this new technology, rather than reserving the technology for commercial use, which will be the outcome if we are not sufficiently ambitious. In that case, culture will be left behind, and I do not think that culture in Europe will have the best opportunities if it is closed into the old technologies.
I believe it is possible not only to secure broadcasting as of today but also to create new opportunities for a new time. However, we need to be able to take decisions. I must say - without irony and with a high level of satisfaction - that no one here tonight has questioned the fact that we need to be number one. In the global world of competition and knowledge, the only way to win is to be number one, and that should be our aim.
The debate is closed.
The vote will take place on Wednesday, 11 May 2011.